UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 96-10615
                          Summary Calendar



                  J. M. MITCHELL; THOMAS C. MOORE,

                       Plaintiffs - Counter Defendants - Appellees,


                               VERSUS


               THE CADLE COMPANY, an Ohio Corporation,

                                     Defendant - Counter Claimant -
                                        Cross Claimant - Appellant,


                   COMBINED FINANCIAL CORPORATION,

                            Defendant - Cross Defendant - Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                            (2:94-CV-353)
                          December 6, 1996


Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Cadle Company appeals a judgment against


  *
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
it in this case brought under the federal and Texas fair debt

collection statutes.   15 U.S.C. § 1692a et seq; TEX. REV. CIV. STAT.

ANN. art. 5069-11.01 et seq.   The jury found in favor of plaintiffs

J. M. Mitchell and Thomas C. Moore, awarding the pair $5,000 each

in actual damages, $20,000 in punitive damages and attorneys’ fees.

     Having reviewed the briefs of the parties, the record excerpts

and relevant portions of the record, we are persuaded that the

district court committed no reversible error.      Accordingly, the

judgment of the district court is

          AFFIRMED.